Erodes, C. J.,
delivered the opinion of the Court, Wallace, J., Ceookett, J., and Temple, J., concurring:
In a case which has been tried anew in the County Court, upon an appeal from the judgment of a Justice of the Peace, on questions of fact, or of both law and fact, a new trial may be granted by the County Court. The provisions of the Practice Act, relating to new trials in the District Courts, are applicable to new trials in the County Courts. It is therefore the duty of the County Judge to settle a statement on motion for a new trial, which has been duly filed and presented to him for settlement.
Mandate ordered.
Sprague, J., expressed no opinion».